         Case 1:17-cr-00248-VSB Document 309 Filed 07/23/21 Page 1 of 1

                                                               Smith Villazor LLP
                                                               250 West 55th Street, 30th Floor
                                                               New York, New York 10019
                                                               www.smithvillazor.com

                                                               Patrick J. Smith
                                                               patrick.smith@smithvillazor.com
                                                               T 212.582.4400




July 22, 2021


VIA ECF                                                              7/23/2021

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Michael Mendlowitz, S2 17-cr-0248 (VSB)

Dear Judge Broderick:

        On behalf of Defendant Michael Mendlowitz, we respectfully request that he be permitted
to travel to Cockeysville, Maryland for a wedding on Thursday, July 29th, returning the same
evening.

        Mr. Mendlowitz’s Pretrial Services Officer (in the Eastern District of New York) has been
informed of Mr. Mendlowitz’s itinerary and has no objection to this request, and further confirms
that the Pretrial Office for the Southern District of New York has no objection. The government,
through AUSA Dina McLeod, also does not object.

       Mr. Mendlowitz will observe all applicable COVID-19 protocols.



                                                    Respectfully submitted,

                                                    /s/ Patrick J. Smith

                                                    Patrick J. Smith
                                                    Smith Villazor LLP

cc: AUSA Dina McLeod
